 
Exhibit 10.1


 
 


LICENSE AGREEMENT

BETWEEN

WILLIAM MARSH RICE UNIVERSITY

AND

C-BOND SYSTEMS, LLC






April 8, 2016
 
 
 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------

Table of Contents


Article 1 DEFINITIONS
1
   
Article 2 LICENSE GRANT
2
   
Article 3 LICENSE CONSIDERATION; REPORTING
3
   
Article 4 REPRESENTATIONS, WARRANTIES AND DISCLAIMERS
5
   
Article 5 COVENANTS
6
   
Article 6 LICENSED PROPERTY
7
   
Article 7 TERM AND TERMINATION
7
   
Article 8 INSURANCE
9
   
Article 9 INDEMNIFICATION; LIMITATION ON DAMAGES
9
   
Article 10 DISPUTE RESOLUTION
10
   
Article 11 MISCELLANEOUS
11
   
SCHEDULE A LICENSED PROPERTY
A-1











Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------

 
This License Agreement (the "Agreement"), effective as of April 8, 2016 (the
"Effective Date"), is entered into by William Marsh Rice University, a Texas
non-profit corporation with a principal address at 6100 Main Street, Houston, TX
77005 ("Rice") and C-BOND SYSTEMS, LLC, a Texas limited liability company
("Licensee") with a principal address at 6035 South Loop East, Houston, TX
77033. Rice and Licensee are sometimes referred to hereinafter, individually, as
a "Party" and, collectively, as the "Parties."
WHEREAS Rice had entered into a license agreement with IPXnano effective January
17, 2014, granting IPX rights in and to intellectual property rights related to
Rice's nanotechnology portfolio; and,
WHEREAS Licensee had entered into a sublicense agreement with IPXnano, LLC,
dated July 24, 2015, under which Licensee was granted a sublicense to certain of
Rice's intellectual property rights as listed in Schedule A (the "Licensed
Property"); and
WHEREAS Rice terminated its license with IPXnano on September 28, 2015; and,
WHEREAS, Licensee desires to obtain directly from Rice, and Rice desires to
grant to Licensee, a non-exclusive license under the Licensed Property subject
to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises described above and the mutual
covenants and agreements set forth in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
Article 1
DEFINITIONS
1.1            "Affiliate" shall mean, with respect to a Party, any Person that
directly or indirectly owns or controls, is owned or controlled by, or is under
common ownership or control with such Party. With respect to an entity, the
terms "own" and "control" shall mean i) possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of securities, by contract or otherwise;
and/or ii) the right to receive 50% or more of the profits or earnings or the
right to 50% or more of the net assets of such Person.
1.2            "Confidential Information" shall mean any ideas, concepts,
information, processes, methods, documents, data, pricing and/or materials
regarding the Licensed Property, this Agreement and/or the performance thereof
by either Party that is disclosed or delivered by or on behalf of Rice or
Licensee (in each case a "Disclosing Party") to the other Party (in each case a
"Receiving Party") or developed by either Party in connection with this
Agreement. Confidential Information shall not include information that iii) is
or becomes public domain other than as a result of a disclosure in violation of
this Agreement; iv) the Receiving Party can establish that it knew prior to the
receipt of the same from the Disclosing Party; v) is obtained from a third party
having the right to disclose same without breach of any obligation of
confidentiality to the Disclosing Party; or vi) is developed by the Receiving
Party independently of and without reference to the Confidential Information.
 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------

 
1.3            "Field" shall mean "Nanotube-based surface treatment for
strengthening glass, glass laminates, and related materials."
1.4            "Gross Profit" shall mean the Net Sales for a Licensed Product
less the Landed Cost for such Licensed Product.
1.5            "Landed Cost" shall mean costs and expenses incurred in the
manufacture and freight of the Licensed Products to Licensee's designated
warehouse from the factory, namely costs of goods sold, freight and freight
insurance, customs duties, and tariffs, but expressly excluding all other costs
and expenses, including without limitation costs of distribution, sales,
commissions, collection, warehousing, and other shipping and freight.
1.6            "Licensed Product" shall mean any product, process, method or
service vii) that employs or is produced by the practice of any invention
claimed or disclosed in any Licensed Property patent or viii) the manufacture,
use, practice, maintenance, repair, refurbish, distribution, sale, offer to
sell, import or export of which is covered by Licensed Property or, absent the
license granted herein, would constitute an infringement of any Licensed
Property.
1.7            "Net Sales" shall mean the gross amount invoiced or otherwise
charged by Licensee or its Affiliates on account of the sale of Licensed
Products, less the following deductions to the extent actually incurred or
allowed and supported by documentation: amounts repaid or credited by reason of
rejection, return (for any reason), or for damaged or missing goods, or in lieu
of returns, any markdowns and discounts (including early payment discounts), and
commercially reasonable advertising and promotional allowances. No other costs
incurred in the manufacture, distribution, transportation, advertising,
marketing, or sale of the Licensed Products shall be deducted in the calculation
of Net Sales, including without limitation commissions paid, costs of
collection, warehousing, shipping or freight.
1.8            "Person" shall mean an individual or a corporation, partnership,
limited liability company, business trust, trust, association, or other
organization, estate, government or governmental subdivision or agency, or other
legal entity.
1.9            "Sale," "Sold" and "Sell" shall mean any and all sales, leases,
licenses, rentals, performance and other modes of distribution or transfer of a
product, process or service or its beneficial use.
1.10          "Sell-Off Period" shall mean a period of one hundred eighty
(180) days commencing on the effective date of termination or expiration of this
Agreement.
1.11          Intentionally Omitted.
1.12          Intentionally Omitted.
Article 2
LICENSE GRANT
2.1            Grant to Licensee. Subject to the terms of this Agreement, Rice
hereby grants to Licensee a non-exclusive, non-transferable, royalty bearing
license in the Field under the Licensed Property to use, make, have made,
reproduce, display, distribute, offer to sell, sell, and import Licensed
Products and any component or part thereof.
 
Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------

 
2.2            No Right to Sublicense. Except as set forth below, Licensee shall
have no right to, and shall not, grant to any Person a sublicense of any of its
rights under this Agreement. Notwithstanding, Licensee shall have the right to
grant sublicenses of the rights granted in Section 2.1 on a limited basis in the
ordinary course of business to Persons in the chain of distribution of Licensed
Products only when and to the extent absolutely necessary for the performance of
services by such Person in: ix) the manufacture of Licensed Products to be
resold by Licensee; and x) the distribution and sale of the Licensed Products
from Licensee to distributors, retailers, and end users of the Licensed
Products.
2.3            Government Rights and Requirements. The rights and licenses
granted under this Agreement may be limited by and subject to any federal
government interest reserved for or granted to the United States Government as a
matter of law or statute. Such rights and requirements shall include, to the
extent applicable: xi) the grant of a non-exclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced for or on behalf of
the United States Government any of the Licensed Property throughout the world
(as set forth in 35 U.S.C. §202(c)(4)), and xii) the requirement that Licensed
Products used or sold in the United States by Sub-Licensee with exclusive rights
will be manufactured substantially in the United States (as set forth in 35
U.S.C. §204).
Article 3
LICENSE CONSIDERATION; REPORTING
3.1            License Issue Fee. In partial consideration of the non-exclusive
license granted herein, Licensee shall pay to Rice a non-refundable,
non-creditable, license initiation fee of ten-thousand dollars ($10,000), which
sum has been received by Rice via IPXnano.
3.2            Reimbursement of patent maintenance-related fees. Licensee shall
promptly reimburse Rice for maintenance of the Licensed Property during the Term
of this Agreement. Licensee may elect to surrender Licensed Property rights in
any country upon at least one hundred eighty (180) days' prior written notice to
Rice. Such notice shall not relieve Licensee from responsibility to reimburse
Rice for patent maintenance-related expenses incurred prior to the expiration of
the one hundred eighty (180) day notice period (or such longer period specified
in Licensee's notice). Rice shall provide Licensee with itemized statements
reflecting the expenses owed to Rice for the maintenance of the Licensed
Property and Licensee shall reimburse Rice for such expenses within thirty (30)
days after receipt of such statement.
3.3            Royalty Payments. During the Term of this Agreement and during
any Sell-Off Period, Licensee shall pay to Sub-Licensor five percent (5%) of the
Net Sales recognized by Licensee in connection with the commercial sale of
Licensed Products to third parties by or on behalf of Licensee or its Affiliates
(the "Royalties").
 
Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------

 
3.4            Records. Licensee shall keep complete and accurate records
containing all particulars that may be necessary for the purpose of showing the
amounts payable to Rice by Licensee and for otherwise verifying Licensee's
performance hereunder. Such records shall be kept at Licensee's principal place
of business, and shall be maintained for at least three (3) years following the
end of the reporting period to which they pertain. For the purpose of verifying
Royalties, Rice or its agents or representatives shall have the right to conduct
an audit of Licensee's business activities relating to the Licensed Products.
Such examinations shall be made during reasonable business hours at Rice's sole
expense and shall occur no more than once during each calendar year. If an audit
conducted by Rice reveals an underpayment of Royalties by Licensee in excess of
three percent (3%), then Licensee shall reimburse Rice for all reasonable
out-of-pocket costs and expenses of such Audit actually incurred by Rice.
3.5            Reporting.
 (a) On or before January 31 of each year and until the first commercial sale of
a Licensed Product, Licensee shall make a written annual report to Rice for the
previous calendar year disclosing in reasonable detail (1) the progress in
developing and commercializing Licensed Products, (2) the current plans for
developing and commercializing Licensed Products, and (3) such other information
as Rice may reasonably request that is related to the development and
commercialization of Licensed Products.
 (b) Within thirty (30) days of the end of each calendar quarter following the
first commercial sale of a Licensed Product by Licensee, Licensee shall deliver
to Rice a complete and accurate report for that period containing the following
information:
(i)            The quantity of Licensed Product manufactured by or on behalf of
Licensee during the period;
(ii)           The quantity of Licensed Product sold by or on behalf of Licensee
during the period;
(iii)          The amount of Net Sales recognized by Licensee during the period
with a disclosure of the components used to calculate such amount, including
without limitation, amounts invoiced, amount of repayments or credits, and other
expenses comprised in the calculation of Net Sales and Landed Costs; and
(iv)            Royalty payments due and paid or due and owing to Rice for the
period.
3.6            Payment Terms. Licensee shall pay to Rice accrued Royalties upon
delivery of the corresponding report for the reporting period in which Licensee
recognizes such Net Sales. Royalties shall be payable to "William Marsh Rice
University" by check or wire transfer, in each case, representing immediately
available funds in United States Dollars, as follows:
 
Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------

 

Wire to:
J.P. MORGAN CHASE BANK
712 Main Street
Houston, TX 77002
ABA#: (Routing Number)
Domestic Bank use: 021000021
Foreign Bank use: 021-000-021 Swift Code: CHASU33
Account#:00101418847
Beneficiary: William Marsh Rice University – Funding Account
Amount: $
By Oder of:
Reference: OTT MS705

If any currency conversion is required in connection with the payment of
Royalties, the conversion rate shall be the applicable rate of exchange of
Licensee's primary financial institution, on the last day of each month during
which such Net Sales is received by Licensee.
3.7            Delinquent Payments. Any undisputed amounts payable to Licensor
and overdue hereunder shall accrue interest at a rate of 1% per month (or the
maximum amount permitted by law, if less) of such delinquent amount commencing
on the date such amounts were due and continuing until such amounts are paid.
The accrual or receipt by Licensor of interest under this Section shall not
constitute a waiver by Licensor of any right it may otherwise have to declare a
breach of or default under this Agreement and to terminate this Agreement.
Article 4
REPRESENTATIONS, WARRANTIES AND DISCLAIMERS
4.1            Mutual Representations. Each Party represents and warrants to the
other Party that xiii) such Party has the power and authority to execute,
deliver and perform its obligations under this Agreement, xiv) the execution,
delivery and performance of this Agreement have been duly authorized by such
Party and does not and shall not conflict with any agreement or instrument to
which such Party is bound, xv) this Agreement constitutes the legal, valid and
binding obligation of such Party, enforceable against it in accordance with its
terms, and xvi) this Agreement, and the interests, rights, duties and
obligations hereunder, shall be binding upon, and inure to the benefit of, the
Parties and their respective successors and permitted assigns.
4.2            Rice Representations. Rice further represents and warrants that:
xvii) it has the right to grant the rights, licenses and privileges to the
Licensed Property as granted in this Agreement; and xviii) this Agreement shall
not conflict with any agreement or instrument to which the Licensed Property is
bound.
4.3            Disclaimer of Warranties. THE LICENSED PROPERTY AND ANY OTHER
INFORMATION OR TECHNOLOGY PROVIDED BY RICE AND USED IN THE MANUFACTURE, USE,
IMPORT, SALE, OFFER FOR SALE, LEASE, OR OTHER TRANSFER OF LICENSED PRODUCT(S)
ARE PROVIDED ON AN "AS IS" BASIS AND, RICE MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD THERETO. BY WAY OF EXAMPLE BUT NOT
OF LIMITATION, RICE MAKES NO REPRESENTATIONS OR WARRANTIES (I) OF COMMERCIAL
UTILITY, (II) OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR (III)
THAT THE USE OF THE LICENSED PROPERTY, OR LICENSED PRODUCT(S) WILL NOT INFRINGE
ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER PROPRIETARY OR PROPERTY RIGHTS OF
OTHERS.
 
Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------

 
Article 5
COVENANTS
5.1            Diligent Efforts. Licensee shall exercise commercially reasonable
efforts to commercialize the Licensed Property and generate Net Sales.
5.2            Licensed Products.
 (a)            In order to protect the value and reputation of the Licensed
Property, Licensee agrees that Licensed Products shall (1) be of a nature and
quality that meets commercially reasonable standards for such products, and
(2) be used, manufactured, sold, distributed, advertised, and promoted in
accordance with applicable laws. Licensee agrees that it will not knowingly take
any action or omit to take any action, directly or indirectly, nor assist any
third party in taking any action, that will or is reasonably likely to tarnish
or harm the Licensed Property or the reputation or goodwill of Rice. Licensee
agrees to cooperate with Rice to permit reasonable inspection of the Licensed
Products.
 (b)            Licensee acknowledges that it shall be solely responsible for
(3) obtaining, at its own expense, any and all necessary licenses, permits and
consents for the use, manufacture, distribution or sale of Licensed Products,
and (4) all costs incurred in connection with the development, manufacture,
marketing, promotion, transportation, distribution, and sale of Licensed
Products.
5.3            Confidentiality. Each Party acknowledges and agrees that xix) it
may receive or be privy to Confidential Information of the other Party,
xx) Confidential Information is regarded by such Disclosing Party as a
proprietary and a valuable asset, and xxi) unauthorized disclosure or
unauthorized use of a Disclosing Party's Confidential Information may cause such
Disclosing Party irreparable harm and loss. In consideration for the benefits
received under this Agreement, each Party agrees that during the Term and for a
period of three (3) years thereafter it shall hold and cause its personnel to
hold the other Party's Confidential Information in the strictest of confidence,
and shall not, without the prior written consent of the Disclosing Party, use or
make any disclosures of Confidential Information directly or indirectly to any
person for any purpose other than facilitating, in the case of Sub-Licensee, the
licenses and other rights granted in this Agreement. Each Party agrees that its
employees, contractors and agents will have access to the other Parties'
Confidential Information only on a need-to-know basis and after they have agreed
in writing to abide by the confidentiality obligations provided herein. Each
Party shall take reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of the other Party's Confidential Information.
The minimum standard for protection of Confidential Information shall be the
degree and measure of protection such Party affords its own most secret or
highly confidential information.
 
Exhibit 10.1 -- Page 8

--------------------------------------------------------------------------------

 
5.4            Non-Use of Names/Publicity.
 (a)            Each Party agrees that (1) it shall not use the name, trademark,
service mark, trade name, or symbol, or any adaptation thereof, of the other
Party or of its Affiliates or their trustees, directors, officers, employees,
faculty, affiliated investigators, agents and representatives, medical and
professional staff, or any inventors or students involved in the development of
Licensed Property (the "Representatives") for any commercial activity,
marketing, advertising or sales materials without the prior written consent of
the other Party or Representative whose name is to be used.
 (b)            Notwithstanding the foregoing, (2) Rice may use the name of
Licensee in a non-misleading manner in publications for the purpose of internal
reporting or limited dissemination and public announcements relating to its
business and operations, and (3) Licensee may use the name of Rice in a
non-misleading manner for non-commercial or non-promotional purposes to the
extent necessary to disclose that the Licensed Property is derived from Rice.
Article 6
LICENSED PROPERTY
6.1            Ownership of Licensed Property. Licensee acknowledges the
validity of the Licensed Property. Licensee agrees that it will not take any
action to contest the validity or enforceability of Licensed Property. Licensee
agrees that nothing in this Agreement shall give Licensee any right, title, or
interest in the Licensed Property other than the right to use the Licensed
Property in accordance with this Agreement.
6.2            Notice of Alleged Infringement. Licensee shall promptly notify
Rice in writing if Sub- Licensee: xxii) becomes aware of any legal proceedings
commenced or threatened, or claims or allegations made, relating to the Licensed
Property based on an alleged (1) infringement of a third party's intellectual
property rights or (2) invalidity of the Licensed Property; or xxiii) believes
that Licensed Property is being, or has been, infringed by a third party.
Article 7
TERM AND TERMINATION
7.1            Term. This Agreement shall commence on the Effective Date and
shall continue until the expiration of the last to expire of the Licensed
Property rights, unless sooner terminated in accordance with the provisions
herein (the "Term").
7.2            Rice Termination. Rice shall have the right to terminate this
Agreement if:
 (a)            Licensee breaches this Agreement and fails to cure, or take
reasonable steps to cure, such breach within fifteen (15) days' after actual
receipt of written notice from Rice describing the nature of such Licensee's
breach;
 (b)            Licensee fails to use commercially reasonable best efforts to
develop, make, promote or sell Licensed Products; provided, however, that prior
to terminating the Agreement under this Section 7.2(b):
 
Exhibit 10.1 -- Page 9

--------------------------------------------------------------------------------

 
  (i)            Rice shall send written notice to Licensee describing in
reasonable detail the manner in which Licensee is failing to develop, make,
promote and sell Licensed Products and specifying a date and time no earlier
than seven (7) days after Licensee's receipt of such notice for a meeting to
discuss, in good faith, Licensee's current efforts and plans to market and sell
Licensed Products and Rice's proposed plans to more effectively market and sell
Licensed Products; and
  (ii)            Licensee shall have failed to implement changes, acceptable to
Rice, as discussed by the Parties in such meeting within a period of thirty (30)
days;
 (c)            Licensee initiates, or assists a third-party in initiating, a
legal action that includes a claim or assertion challenging the validity,
patentability, scope, construction or enforceability of any portion of the
Licensed Property; or
 (d)            Licensee institutes proceedings to adjudicate a voluntary
bankruptcy, consents in writing to the institution of a bankruptcy proceeding
against it, files a petition, answer or written consent seeking reorganization
under the national bankruptcy act or any other applicable federal or state law,
makes an assignment for the benefit of creditors, admits in writing its
inability to pay its debts generally as they become due, is adjudged by a court
having competent jurisdiction as bankrupt or insolvent, or is placed in
bankruptcy, liquidation or receivership.
7.3            Licensee Termination. Licensee shall have the right to terminate
this Agreement:
 (a)            At any time by giving Rice not less than ninety (90) days' prior
written notice; or
 (b)            If Rice breaches this Agreement and fails to cure, or take
reasonable steps to cure, such breach within fifteen (15) days' after actual
receipt of written notice from Licensee describing the nature of Sub-Licensor's
breach.
7.4            Sell-Off of Licensed Products. Upon termination of this
Agreement, except as otherwise provided herein, Licensee may dispose of Licensed
Products which are on hand or in process as of the date a notice of termination
is received (or, if no notice is required, on the effective date of such
termination) until the expiration of the Sell-Off Period. All applicable
Royalties shall be paid on Licensed Products sold during the Sell-Off Period in
accordance with Article 3. Notwithstanding, Licensee shall not manufacture,
sell, or dispose of any Licensed Products if the termination of this Agreement
is a direct result of Licensee's failure to tender undisputed Royalties or
comply with Section 5.2(a).
7.5            Continued Obligations. Upon termination of this Agreement for any
reason, xxiv) all rights and licenses granted to Licensee under the terms of
this Agreement will terminate and nothing herein shall be construed to release
either Party from any obligation that matured prior to the effective date of
such termination; xxv) all Confidential Information of the other Party shall be
promptly returned or destroyed, at the Disclosing Party's election; and
xxvi) all Royalties and other payments due to Rice as of the termination date
shall become immediately payable.
 
Exhibit 10.1 -- Page 10

--------------------------------------------------------------------------------


Article 8
INSURANCE
8.1            Insurance Coverage. During the Term, Licensee shall procure and
maintain in full force and effect, throughout the Term of this Agreement,
commercial general liability insurance for a minimum amount of $1,000,000 per
occurrence and $3,000,000 in the aggregate. Upon the sale or transfer to any
Third Party of any Licensed Product, Sub-Licensee shall have in full force and
effect commercial general liability insurance for a minimum amount of $5,000,000
per occurrence and $5,000,000 in the aggregate. Such commercial general
liability insurance shall provide broad form contractual liability coverage for
Licensee's indemnification obligations under this Agreement and product
liability coverage. Licensee shall maintain such commercial general liability
insurance after the expiration or termination of this Agreement during any
period in which Licensee continues to make, use, perform or sell a product that
was a Licensed Product and thereafter for a period of five (5) years. Licensee
shall provide evidence of such insurance coverage to Rice within ten (10)
business days of the Effective Date of this Agreement and promptly upon Rice's
reasonable request thereafter. The Licensee shall notify Rice in writing of any
change in the terms or cancellation of coverage.
8.2            Rice reserves the right to request additional policies of
insurance where appropriate and reasonable in light of Licensee's business
operations and availability of coverage.
8.3            The policy or policies of insurance specified herein shall be
issued by an insurance carrier with an A.M. Best rating of "A" or better and
shall name William Marsh Rice University as an additional insured with respect
to Licensee's performance of this Agreement. All rights of subrogation shall be
waived against Rice and its insurers. Licensee shall provide Rice with
certificates evidencing the insurance coverage required herein and all
subsequent renewals thereof. Such certificates shall provide that Licensee
insurance carrier(s) notify Rice in writing at least 30 days prior to a
cancellation or material change in coverage.
8.4            The specified minimum insurance amounts shall not constitute a
limitation on Licensee 's obligation to indemnify Rice under this Agreement.
Article 9
INDEMNIFICATION; LIMITATION ON DAMAGES
9.1            Licensee Indemnification. LICENSEE SHALL INDEMNIFY, DEFEND, AND
HOLD HARMLESS RICE, ITS TRUSTEES, OFFICERS, AGENTS, SUBCONTRACTORS, STUDENTS AND
EMPLOYEES (INDIVIDUALLY, AN "INDEMNIFIED PARTY", AND COLLECTIVELY, THE
"INDEMNIFIED PARTIES") FOR, FROM AND AGAINST ANY AND ALL LIABILITY, LOSS,
DAMAGE, ACTION, CLAIM OR EXPENSE SUFFERED OR INCURRED BY THE INDEMNIFIED PARTIES
(INCLUDING, BUT NOT LIMITED TO, ATTORNEYS' FEES AND OTHER COSTS AND EXPENSES OF
LITIGATION) (INDIVIDUALLY, A "LIABILITY", AND COLLECTIVELY, THE "LIABILITIES")
BASED UPON, ARISING OUT OF, OR OTHERWISE RELATING TO LICENSEE'S PERFORMANCE OF
OR BREACH OF OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY
CAUSE OF ACTION RELATING TO PRODUCT LIABILITY, CONCERNING ANY BREACH OF THIS
AGREEMENT BY LICENSEE, USE OF THE LICENSED PROPERTY RIGHTS GRANTED UNDER THIS
AGREEMENT BY LICENSEE OR LICENSED PRODUCTS MANUFACTURED, USED, IMPORTED, SOLD OR
OFFERED FOR SALE, LEASED, TRANSFERRED OR OTHERWISE DISPOSED OF PURSUANT TO ANY
RIGHT OR LICENSE GRANTED UNDER THIS AGREEMENT.
 
Exhibit 10.1 -- Page 11

--------------------------------------------------------------------------------

 
9.2            The Indemnified Party shall promptly notify Licensee of any claim
or action giving rise to Liabilities. Sub-Licensee shall have the right to
defend any such claim or action, at its cost and expense with attorneys
satisfactory to Rice. Licensee shall not settle or compromise any such claim or
action in a manner that imposes any restrictions or obligations on Rice or
grants any rights to the Licensed Property or Licensed Product(s) without Rice's
prior written consent. If Licensee fails or declines to assume the defense of
any such claim or action within thirty (30) days after notice thereof, or if
representation of such Indemnified Party by the counsel retained by Licensee
would be inappropriate because of actual or potential differences in the
interests of such Indemnified Party any other party represented by such counsel,
Rice may assume the defense of such claim or action for the account and at the
risk of Licensee, and any liabilities related thereto shall be conclusively
deemed a liability of Sub-Licensee. Licensee shall pay promptly to the
Indemnified Party any Liabilities to which the foregoing indemnity relates, as
incurred. The indemnification rights of Rice or any other Indemnified Party
contained herein are in addition to all other rights which Rice or such other
Indemnified Party may have at law or in equity or otherwise.
9.3            IN NO EVENT SHALL RICE BE LIABLE TO LICENSEE, LICENSEE'S
SUCCESSORS OR ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM (a) ARISING
FROM THE USE OF THE LICENSED PROPERTY RIGHTS, (b) ARISING FROM THE MANUFACTURE,
USE, IMPORT, OR SALE OR OFFER FOR SALE, LEASE OR OTHER TRANSFER OF LICENSED
PRODUCT(S), (c) FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR
(d) FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE
DAMAGES OF ANY KIND.
Article 10
DISPUTE RESOLUTION
10.1          Binding Arbitration. Any dispute which cannot be amicably resolved
by the Parties within thirty (30) days after both Parties become aware of the
claim, dispute or contested matter (collectively, a "Dispute") may be submitted,
by either Party, to binding, confidential arbitration in accordance with the
then current Commercial Rules of the American Arbitration Association (excluding
rules governing the payment of arbitration, administrative, or other fees or
expenses to the Arbitrator or the association), to the extent that such Rules do
not conflict with the terms of the this Agreement. Any arbitration conducted
under this Article 11 shall be heard by a sole arbitrator selected by the
Parties if the amount in controversy is less than Three Million Dollars
($3,000,000.00), or a panel of three arbitrators, if the amount in controversy
is equal to or greater than Three Million Dollars ($3,000,000.00). The decision
of the Arbitrator (which shall be rendered in writing) shall be final,
nonappealable, and binding upon the Parties and may be enforced in any court of
competent jurisdiction. The prevailing party in such arbitration shall be
entitled to an award of reasonable attorneys' fees, costs and expert witness
fees in such amount as the arbitrator determines is appropriate. If arbitration
is to be presided by a sole arbitrator, then the Party that submits a Dispute to
arbitration shall designate a proposed arbitrator in its arbitration notice. If
the other Party objects to such proposed arbitrator, it may, on or before the
tenth (10th) business day following delivery of the arbitration notice, notify
the other Party of such objection. The Parties shall attempt to agree upon a
mutually acceptable arbitrator. If they are unable to do so within twenty (20)
business days following delivery of the objection notice described in the
immediately-preceding sentence, either Party may petition the Judicial
Arbitration and Mediation Services to designate the arbitrator. If arbitration
is to be presided by a panel of three arbitrators, then each Party shall
designate an arbitrator and the selected arbitrators shall designate a third
arbitrator to fill the panel.
 
Exhibit 10.1 -- Page 12

--------------------------------------------------------------------------------

 
10.2          Equitable Relief. Notwithstanding the determination by the Parties
to utilize arbitration as specified above for resolution of Disputes arising out
of or in connection with this Agreement, nothing herein shall preclude either
Party from seeking and obtaining from a court of competent jurisdiction
appropriate equitable relief, including without limitation, a temporary
restraining order or other injunctive relief, to prevent a threatened or
continued breach of this Agreement relating to the Licensed Property,
confidentiality, or non-competition, or to otherwise maintain the status quo
pending outcome of any arbitration.
10.3          Performance During Dispute. Each Party shall continue to perform
its undisputed obligations under this Agreement pending final resolution of any
dispute arising out of or relating to this Agreement.
Article 11
MISCELLANEOUS
11.1          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of State of Texas without reference to its conflicts
of law principles and venue for any dispute hereunder shall lie in Harris
County, Texas.
11.2          Independent Contractors. For the purpose of this Agreement and any
services to be provided hereunder, each Party shall be, and shall be deemed to
be, an independent contractor and not an agent, partner, joint venturer or
employee of the other Party. Neither Party shall have authority to make any
statements, representations or commitments of any kind, nor take any action
which shall be binding on the other Party, except as may be explicitly
authorized in writing.
11.3          Notices. Any report, notice or other communication given under
this Agreement shall be in writing and shall be deemed delivered when given
either: xxvii) by hand delivery to an authorized representative of the Party to
whom directed; xxviii) by United States registered mail return receipt
requested, postage prepaid; or xxix) by courier service, charges prepaid,
addressed to the respective Party as follows:

If for Licensee:
C-BOND SYSTEMS, LLC
Houston Technology Center
6035 South Loop East
Houston, TX 77033
Attn: Bruce Rich, CEO
Telephone: 713.357.9563
E-mail:brich@cbondsystems.com

 
Exhibit 10.1 -- Page 13

--------------------------------------------------------------------------------

 

If for Rice: Office of Technology Transfer - MS705
Rice University
6500 Main Street
P.O. Box 1892
Houston, TX 77005-1892
Attn: Director, Office of Technology Transfer
Phone: 713.348.6188
Fax: 713.348.6289
Email: OTT-Director@rice.edu or techtran@rice.edu

Either Party may, at any time, change its notice address and details by written
notice to the other party in accordance with this Section 11.3.
11.4          Assignment. This Agreement (1) may not be assigned or transferred,
in whole or in part, by operation of law or otherwise, by either Party without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, and (2) may not be amended or
modified, by course of conduct or otherwise, except in a writing duly executed
by each of the Parties..
11.5          Force Majeure. Neither Party shall be liable for any failure to
perform as required by this Agreement to the extent such failure to perform is
due to circumstances reasonably beyond such Party's control, including, without
limitation, labor disturbances or labor disputes of any kind; accidents; acts,
omissions or delays in acting by any governmental authority; civil disorders;
insurrections; riots; war; acts of war (whether war be declared or not);
terrorism; acts of aggression; acts of God; fire; floods; earthquakes; natural
disasters; energy or other conservation measures imposed by law or regulation;
explosions; failure of utilities; mechanical breakdowns; material shortages;
disease or other such occurrences; provided that the affected Party uses
reasonable efforts to overcome or avoid the effects of such cause.
11.6          Construction of Agreement. Each Party acknowledges, warrants and
represents that (3) it is a sophisticated party and has been represented by
counsel of its choosing at all relevant times during the negotiation and
execution of this Agreement; (4) it is executing this Agreement with the consent
and on the advice of its own independent legal counsel; and (5) since each Party
has participated in drafting this Agreement, any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
11.7          Severability. In the event that any provision of this Agreement
shall be held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other provision of this Agreement, and
this Agreement shall be interpreted and construed as if such term or provision,
to the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein. When applicable, the Parties
shall negotiate in good faith to modify the Agreement to preserve (to the extent
possible) their original intent.
 
Exhibit 10.1 -- Page 14

--------------------------------------------------------------------------------

 
11.8          Survivability. Notwithstanding the termination of this Agreement,
the Parties shall continue to be bound by the provisions of this Agreement that
reasonably require some action or forbearance after such termination, including
without limitation, indemnification obligations and confidentiality obligations.
11.9          Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter of this Agreement, and
supersedes and replaces all prior or contemporaneous statements, understandings
or agreements, written or oral, regarding such subject matter. The failure of
either Party to demand performance of any provision of this Agreement is not a
waiver of its right, at any later time, to enforce such provisions. Any waiver,
amendment or other modification or supplementation of any provision of this
Agreement will be effective only if in writing and signed by both Parties. All
rights, remedies, and powers conferred upon the Parties under this Agreement
shall be deemed cumulative and non-exclusive of all other rights, remedies or
powers available at law or in equity. This Agreement may be executed in two
counter-parts in the English language and each such counterpart shall be deemed
an original thereof.
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.
WILLIAM MARSH RICE UNIVERSITY

By:  /s/ Yousif Shamoo                       

Name: Yousif Shamoo
Title: VP for Research
C-BOND SYSTEMS, LLC

By:  /s/ Bruce Rich                      

 
Name: Bruce Rich
Title: CEO

 

 
Exhibit 10.1 -- Page 15

--------------------------------------------------------------------------------

 
SCHEDULE A
LICENSED PROPERTY
United States
Rice Matter Number
US Patent #
Inventor
Title
File Date
Issue Date
10118-10
7780939
Margrave, et al
Sidewall derivatized carbon nanotubes
13-Jun-2006
24-Aug-2010
10118-03
7527780
Margrave, et al
Functionalized single-wall carbon nanotubes
16-Mar-2001
5-May-2009
20027-04
7264876
Smalley, et al
Polymer-wrapped single wall carbon nanotubes
23-Aug-2001
4-Sep-2007
10118-06
6875412
Margrave, et al
Chemically modifying single wall carbon nanotubes to facilitate dispersal in
solvents
16-Mar-2001
5-Apr-2005
10118-08
6841139
Margrave, et al
Methods of chemically derivatizing single-wall carbon nanotubes
16-Mar-2001
11-Jan-2005

 
 

 
Exhibit 10.1 -- Page A-1

--------------------------------------------------------------------------------

 
 
Schedule A
LICENSED PROPERTY (Continued)
Foreign
Rice Matter Number
Foreign Patent# (Application #)
Country
Inventor
Title
File Date
Issue Date
10118-09
775878
South Korea
Margrave
John L., et al
Chemical Derivatization of Single Wall Carbon Nanotubes to Facilitate Solvation
Thereof, and Use of Derivatized Nanotubes
17-Sep-99
6-Nov-07
10118-11
2,344,577
Canada
Margrave
John L., et al
Chemical Derivatization Of Single-Wall Carbon Nanotubes To Facilitate Solvation
Thereof; And Use Of Derivatized Nanotubes
17-Sep-99
8-Dec-09
10118-12
4746183
Japan
Margrave
John L., et a
Chemical Derivatization Of Single-Wall Carbon Nanotubes To Facilitate Solvation
Thereof, And Use Of Derivatized Nanotubes
17-Sep-99
20-May-11
10118-15
1112224
Europe
Margrave
John L., et al
Chemical Derivatization of Single-Wall Carbon Nanotubes to Facilitate Solvation
Thereof, and Use of Derivatized Nanotubes
3-Nov-98
19-Aug-09

 
 
 
 
Exhibit 10.1 -- Page A-2

--------------------------------------------------------------------------------

 
 
10118-16
ZL 99812898.8
China
Margrave
John L., et al
Chemical Derivatization of Single-Wall Carbon Nanotubes to Facilitate Solvation
Thereof, and Use of Derivatized Nanotubes
17-Sep-99
13-Feb-08
10118-22
PCT/US1999/021366
PCT
Margrave
John L., et al
Chemical Derivatization of Single-Wall Carbon Nanotubes to Facilitate Solvation
Thereof; and Use of Derivatized Nanotubes to Form Catalyst-Containing Seed
Materials for Use in Making Carbon Fibers
17-Sep-99
N/A
10118-23
1112224
France
Margrave
John L., et al
Chemical Derivatization of Single-Wall Carbon Nanotubes To Facilitate Solvation
Thereof; and Use of Derivatized Nanotubes To Form Catalyst-Containing Seed
Materials For Use In Making Carbon Fibers
17-Sep-99
19-Aug-09
10118-24
1112224
Germany
Margrave
John L., et al
Chemical Derivatization of Single-Wall Carbon Nanotubes To Facilitate Solvation
Thereof; and Use of Derivatized Nanotubes To Form Catalyst-Containing Seed
Materials For Use In Making Carbon Fibers
17-Sep-99
19-Aug-09

 
 
 
Exhibit 10.1 -- Page A-3

--------------------------------------------------------------------------------

 
 
10118-25
1112224
United Kingdom
Margrave
John L., et al
Chemical Derivatization of Single-Wall Carbon Nanotubes To Facilitate Solvation
Thereof; and Use of Derivatized Nanotubes To Form Catalyst-Containing Seed
Materials For Use In Making Carbon Fibers
17-Sep-99
19-Aug-09
10118-26
2011-061240
Japan
Margrave
John L., et al.
Chemical Derivatization Of Single-Wall Carbon Nanotubes
18-Mar-11
 
20027-01
1966115.6
Europe
Smalley Richard E.,
et al.
Polymer-Wrapped Single Wall Carbon Nanotubes
23-Aug-01
 
20027-08
PCT/US2001/026308
PCT
Smalley Richard E.,
et al.
Polymer-Wrapped Single Wall Carbon Nanotubes
23-Aug-01
N/A



 
 
Exhibit 10.1 -- Page A-4

--------------------------------------------------------------------------------